 


109 HR 4406 IH: Medicare Plan Enrollment Fraud Protection Act of 2005
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4406 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Kennedy of Minnesota introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce and Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to establish a criminal penalty for defrauding individuals in connection with enrollment under a prescription drug plan or under the Medicare Advantage Program. 
 
 
1.Short titleThis Act may be cited as the Medicare Plan Enrollment Fraud Protection Act of 2005. 
2.Criminal penalty for fraud in connection with enrollment under an MA plan or prescription drug plan 
(a)In generalSection 1857 of the Social Security Act (42 U.S.C. 1395w–27) is amended by adding at the end the following new subsection: 
 
(j)Criminal penalty for fraud in connection with enrollment under an MA plan or prescription drug planWhoever knowingly and willfully— 
(1)defrauds an individual in connection with the enrollment (or nonenrollment) of the individual with a Medicare Advantage plan under this part or a prescription drug plan under part D; or 
(2)fraudulently or falsely represents an entity to be such a plan for purposes of inducing enrollment in such entity; shall be fined under title 18, United States Code, or imprisoned not less than 3 years and not more than 10 years, or both.. 
(b)Conforming reference in part DSection 1860D–12(b) of such Act (42 U.S.C. 1395w–112(b)) is amended by adding at the end the following new paragraph: 
 
(4)Reference to penalty for fraud in connection with enrollment under a prescription drug planFor provision imposing a criminal penalty for defrauding an individual in connection with the enrollment of such individual under a prescription drug plan, see section 1857(j)..  
(c)Effective dateThe amendment made by subsection (a) shall apply to fraudulent acts and to fraudulent or false representations made on or after the date of the enactment of this Act.  
 
